United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40011
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON GUERRERO-TEJADA, also known as Ramon Guerrero-Lopez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 7:05-CR-401
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Ramon Guerrero-Tejada (Guerrero) pleaded guilty to

possession with intent to distribute 262.1 kilograms of marijuana

and was sentenced to 108 months of imprisonment, four years of

supervised release, and a $100 special assessment.

     Guerrero contends that 21 U.S.C. § 841 is unconstitutional

in light of the Supreme Court’s decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Guerrero acknowledges that his

argument is foreclosed by this court’s precedent, United States


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40011
                                -2-

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), but he seeks to

preserve the issue for Supreme Court review.

     Guerrero’s argument is foreclosed.   Slaughter, 238 F.3d at

582; see United States v. Fort, 248 F.3d 475, 482-83 (5th Cir.

2001).   Accordingly, the district court’s judgment is AFFIRMED.